Citation Nr: 0927125	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-05 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The Veteran had active service from July 1970 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In April 2009, the Veteran was afforded a hearing before John 
J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his hearing, the Veteran testified that he had received 
several treatments for back symptoms at the VA medical center 
in Buffalo, New York ("Buffalo VAMC"), in approximately 
1974.  Although a "report of contact" (VA Form 119) 
indicates that several attempts were made to obtain these 
records, it does not appear that the Buffalo VAMC was 
responsive to the RO requests, and no progress notes from the 
Buffalo VAMC are currently of record.  On remand, an attempt 
should be made to obtain these reports.  See 38 U.S.C. § 
5103A (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992); 
see also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995).  

It is important to note that Board decisions are routinely 
vacated by the U.S. Court of Appeals for Veterans Claims 
(Court) for a failure to fully attempt to obtain such 
records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
all records of treatment for the Veteran 
at the Buffalo VAMC from 1974.  If no 
such records can be obtained after an 
exhaustive search, VA's efforts, and any 
resolution determined, must be fully 
documented for the record, and the 
Veteran should be notified in accordance 
with the provisions of 38 U.S.C.A. 
§ 5103A(b) and 38 C.F.R. § 3.159(e).    

2.  The RO/AMC should then readjudicate 
the issue on appeal.  If the 
determination remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant and his representative should 
be given an opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




